J-S12014-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

WAJID S. DESHIELDS

                            Appellant                  No. 1526 MDA 2016


          Appeal from the Judgment of Sentence September 29, 2015
                 In the Court of Common Pleas of York County
             Criminal Division at No(s): CP-67-CR-0002673-2014


BEFORE: PANELLA, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, J.                             FILED MARCH 22, 2017

        Appellant, Wajid D. DeShields, appeals from the judgment of sentence

entered in the York County Court of Common Pleas, Criminal Division,

following his jury trial conviction for delivery of cocaine. We affirm.

        On March 28, 2014, Appellant was charged through a criminal

complaint with delivery of cocaine,1 possession with intent to deliver

cocaine,2 and three counts of possession of drug paraphernalia. 3 Following

pre-trial proceedings, Appellant’s possession with intent to deliver cocaine

charge was dismissed and the possession of drug paraphernalia charges

____________________________________________


1
    35 P.S. § 780-113(a)(30).
2
    35 P.S. § 780-113(a)(30).
3
    35 P.S. § 780-113(a)(32).
J-S12014-17



were severed from the remaining delivery of cocaine charge. Appellant

proceeded to a jury trial on the delivery of cocaine charge on. The jury was

unable to reach a unanimous verdict causing the trial court to declare a

mistrial. Appellant’s second trial on the same charge commenced three

months later in July 2015.

     At trial, the Commonwealth presented the testimony of Officer Adam

Bruckhart, Officer Michelle Hoover, Deputy Edward Bowers, Officer Patrick

Gartrell, Jesse Coy, and Kevin Real. Officer Bruckhart testified that on

February 20, 2014, the York County Drug Task Force arranged a controlled

buy between a confidential informant, Real, and Appellant. Real contacted

Appellant by cellphone to arrange a delivery of a half-ounce of cocaine at

Real’s residence. Officer Bruckhart and Deputy Bowers searched Real and his

residence for drugs, money or weapons prior to Appellant’s arrival, and did

not find any drugs or weapons.

     Upon Appellant’s arrival, the Task Force placed Real under constant

surveillance. Officer Bruckhart testified that Real was out of his sight for

approximately seven seconds, but that another officer had Real in his sight

at that time. Officer Hoover and Officer Gartrell observed Real meet with

Appellant, but did not observe the exchange between the parties. Once

Appellant left Real’s residence, Real turned over a substance that both

parties stipulated contained cocaine. The officers searched Real again and

found that the money they supplied Real was gone and that no other drugs

were found on his person.

                                   -2-
J-S12014-17



      Real’s testimony corroborated the officers’ testimony. Real revealed

that he agreed to cooperate with the police in exchange for a reduction in his

own sentence. Additionally, he confirmed that the police searched him and

his residence before and after his meeting with Appellant. Real testified that

he contacted Appellant because he had previously received cocaine from

Appellant in the past. Real indicated that upon Appellant’s arrival for the

drug deal, he walked up to Appellant and shook his hand. During this

handshake, Real testified he handed Appellant the police supplied money

and Appellant handed him the cocaine Real later turned over to the officers.

      Appellant took the stand in his own defense. Appellant alleged that he

worked as a “bookie” and met Real that day in relation to Real’s gambling

debt. Appellant confirmed that he received money from Real, but claimed he

did not give Real any drugs.

      Coy, an intelligence analyst with the York County District Attorney’s

Office, confirmed that his review of Appellant’s phone revealed text

messages that appeared to be gambling bets. However, Coy did not find any

text messages from Real to Appellant that suggested Real used Appellant as

his bookie.

      Following deliberations, the jury convicted Appellant and sentenced

him to a term of twenty-one to forty-two months’ imprisonment. Appellant




                                    -3-
J-S12014-17



filed post-sentence motions, which the trial court denied. This appeal

follows.4

       Appellant’s sole issue on appeal is a challenge to the sufficiency of the

evidence.      Specifically,   Appellant       contends   that   the   Commonwealth’s

evidence was insufficient to demonstrate that Real and Appellant exchanged

money for cocaine, rather than payment of a gambling debt. See Appellant’s

Brief, at 3.

       A challenge to the sufficiency of the evidence implicates the following

principles:

       The standard we apply in reviewing the sufficiency of the
       evidence is whether viewing all the evidence admitted at trial in
       the light most favorable to the verdict winner, there is sufficient
       evidence to enable the fact-finder to find every element of the
       crime beyond a reasonable doubt. In applying [the above] test,
       we may not weigh the evidence and substitute our judgment for
       the fact-finder. In addition, we note that the facts and
       circumstances established by the Commonwealth need not
       preclude every possibility of innocence. Any doubts regarding a
       defendant’s guilt may be resolved by the fact-finder unless the
       evidence is so weak and inconclusive that as a matter of law no
       probability of fact may be drawn from the combined
       circumstances. The Commonwealth may sustain its burden of
       proving every element of the crime beyond a reasonable doubt
       by means of wholly circumstantial evidence. Moreover, in
       applying the above test, the entire record must be evaluated and
____________________________________________


4
  Appellant first appealed his judgment of sentence on October 29, 2015.
However, Appellant’s first appeal to this Court was dismissed in August 2016
due to Appellant’s counsel’s failure to file an appellate brief. Subsequently,
the trial court granted Appellant’s petition for reinstatement of his appellate
rights nunc pro tunc. On September 15, 2016, Appellant filed a notice to
appeal to commence the instant appeal.



                                           -4-
J-S12014-17


      all evidence actually received must be considered. Finally, the
      [trier] of fact while passing upon the credibility of witnesses and
      the weight of the evidence produced, is free to believe all, part
      or none of the evidence.

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa. Super. 2011) (citations

omitted).

      The Controlled Substance, Drug, Device and Cosmetic Act provides, in

relevant part, as follows:

      (a) The following acts and the causing thereof within the
      Commonwealth are hereby prohibited:

                                     *****

            (30) Except as authorized by this act, the manufacture,
            delivery, or possession with intent to manufacture or
            deliver, a controlled substance by a person not registered
            under this act. . . .

35 P.S. § 780-113(a)(30).

      After reviewing the testimony presented at trial, we conclude that the

jury was entitled to credit Real’s testimony that he received cocaine from

Appellant in exchange for the police supplied money. Appellant’s claim that

the money he received from Real was for payment of a gambling debt was

clearly rejected by the members of the jury, which was their prerogative.

The jury was permitted to believe all, part or none of the evidence presented

by Appellant. See Hansley, 24 A.3d at 416. We therefore conclude that

Appellant is due no relief on this issue.




                                      -5-
J-S12014-17



     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/22/2017




                                 -6-